BUFFALO WILD WINGS




Retail Center Lease




THIS LEASE has been made and entered into as of June 30, 2008, by and between
Ramco-Gershenson Properties, L.P., a Delaware limited partnership (“Landlord”),
and AMC Flint, Inc., a Michigan corporation, d/b/a Buffalo Wild Wings
(“Tenant”).




WITNESSETH:




In consideration of the mutual undertakings herein contained, and intending to
be legally bound, Landlord and Tenant agree as follows:







ARTICLE 1




Definitions




1.1

Definitions.  When used in this Lease, the following defined terms shall carry
the definitions which follow them, unless the context clearly indicates to the
contrary:




(a)

“Common Areas” means the portions of the Project available for common use by all
tenants and their invitees, and not intended to be leased, such as parking areas
and sidewalks, but excluding detention/retention areas, roofs, buildings, or
areas serving, or for the sole benefit of any singular tenant.




(b)

“Lease Year” means the 12-month period beginning on February 1 of each year and
ending on the following January 31.




(c)

“Operating Costs,” also commonly referred to as Common Area Maintenance Costs
(“CAM”), means




all reasonable costs and expenses paid or incurred by Landlord in operating,
equipping, policing and protecting, lighting, insuring (including self-insurance
and the payment of deductible amounts under insurance policies), repairing,
replacing, managing and maintaining the entire Project in a first-class
condition, including, without limitation, the common areas, all buildings and
permanent improvements upon the Project (excluding other tenant spaces) and
off-site utility systems, retention ponds, wetlands and/or off-site private
roads serving the Project. Operating Costs shall include, but not be limited to:
 illumination and maintenance of Project signs, whether located on or off the
Project site; cleaning; lighting; all water consumed in the Common Areas of the
Project and sanitary sewer charges in the Common Areas of the Project; snow
removal; line painting and landscaping; repairs and replacements, including roof
and building repairs and replacements; personal property taxes in the Common
Areas of the Project; decorations; premiums for Landlord’s liability and
property insurance; total compensation and benefits (including premiums for
workers’ compensation and other insurance) paid to or on behalf of employees
involved in the performance of the work specified in this Section 9.02; and





{A0046972.DOC}




an amount equal to 10% of the total of all of the foregoing costs and expenses
to cover Landlord’s administrative costs (Tenant shall not be responsible for
paying any administrative fee on Tenant’s Pro-Rata Share of Taxes).  For the
purpose hereof, any charges for utilities contained in the foregoing costs and
expenses shall be at the same rates as the rates for comparable service from the
applicable utility company serving the area in which the Project is located.
 Operating Costs shall not include the following costs: (1) cost of any
Landlord’s Work (as defined in Section 5.1 below) and the cost to repair any
latent defects; (2) Landlord’s financing costs and payments; (3) [intentionally
deleted]; (4) [intentionally deleted]; (5) taxes other than Tenant’s Pro-Rata
share of Taxes as defined in paragraph [h]; (6) Tenant’s share of an insurance
deductible shall not exceed One Thousand ($1,000.00) Dollars; (7) Administrative
Fees in excess of ten [10%] percent on permitted operating costs; (8)
[intentionally deleted]; (9) any expenditure for benefit of a singular tenant;
(10) [intentionally deleted]; (11) replacement of base course of parking lots
and areas; (12) any charges for employees of Landlord other than the
compensation of Landlord’s Property Manager and/or Security Director (or similar
employee(s)) to the extent of the work performed by such person(s) with respect
to the Project.




(d)

“Premises” means that space in the Project commonly known as the Oak Brook
Square Shopping Center in Flint, Michigan shown outlined and cross thatched in
red on Exhibit A attached hereto and containing approximately 6,400 square feet,
and an outdoor seating area of and being  identified as Space B-118.  
Landlord’s estimate of the square footage of the Premises (excluding the outdoor
seating area) is based on the dimensioned layout of the Premises attached as
Exhibit A-1 hereto.  For purposes of this Lease, the square footage of the
Premises and each store area separately leased is the number of square feet of
floor space on all floor levels, excluding any mezzanines and other non-ground
floor areas which are not used for selling purposes, measured from the exterior
faces of exterior walls and storefronts and the center line of party walls.  No
deduction or exclusion from floor area shall be made by reason of columns,
stairs, elevators, escalators, shafts or other interior construction or
equipment. On or before the Commencement Date, Landlord shall measure and report
to Tenant the actual dimensions and square footage of the Premises in accordance
with the foregoing. If the square footage (excluding the outdoor seating area)
varies by more than 10 feet from 6,400 square feet, then either party may
require the other to enter into an amendment to this Lease adjusting Tenant’s
Pro Rata Share and Base Rent to reflect the actual square footage of the
Premises.  Landlord will provide an architect’s certificate or other reasonable
evidence confirming the dimensions and square footage of the Premises at least
thirty (30) days prior to the Commencement Date.




(e)

“Project” means the Property with the improvements and installations located in
Flint Township, Michigan, commonly known as the Oak Brook Square Shopping
Center, as the same may be modified, altered, expanded or reduced as permitted
herein.  To the extent other portions of the Project are constructed, Tenant’s
proportionate share of Operating Costs shall be reduced.




(f)

“Property” means the real estate described on Exhibit B hereto.








2







(g)

“Rent” means Base Rent, Additional Rent and all other amounts or charges payable
by Tenant under any provision of this Lease, all of which shall be deemed
payable by Tenant in consideration of the demise of the Premises.




(h)

“Taxes” means all taxes and existing and future assessments, general and
special, and governmental charges of any kind or nature whatsoever which have
been or may be levied or assessed by any lawful authority against or with
respect to the land, buildings, improvements and/or personal property presently
and/or at any time during the term of this Lease comprising the Project, this
Lease and/or the rental (including all amounts payable under this Lease), which
are payable during any calendar year in which any portion of the term hereof
falls, including but not limited to the so-called “Michigan Business Tax”, as
the same presently exists and as the same may be amended in whole or in part
from time to time (or which would have been assessed if computed as if the
Project were Landlord’s only business activity and without the reduction to the
tax base pursuant to Sections 400 through 449 of the Michigan Business Tax Act).
 If the United States, the State of Michigan or any political subdivision
thereof or any governmental authority has imposed or does impose a tax,
assessment and/or surcharge of any kind or nature, either by way of substitution
for all or any part of Taxes, or in lieu of increase thereof, then such tax,
assessment and/or surcharge shall be deemed to constitute Taxes for the purpose
of this Section 3.04.  Notwithstanding the foregoing, (i) in the case of special
assessments, only those assessed subsequent to the date of this Lease shall be
included in the definition of “Taxes,” (ii) if special assessments which are
assessed subsequent to the date of the Lease are payable in installments, then
only the current installment of the assessment shall be included in the taxes
for any calendar year, and (iii) Taxes shall not include capital charges,
paybacks; or special assessments existing prior to the date of this Lease; nor
shall it include income, inheritance, or transfer taxes.  Tenant shall not have
the right to contest Taxes.  




(i)

“Tenant’s Pro-Rata Share” means the pro-rata share of the Project for purposes
of pro-rata share of Common Area and taxes and insurance.  Tenant’s Pro-Rata
Share shall be computed based upon the total square feet of gross leaseable area
in the Premises bears to the total number of square feet of gross leaseable
floor area in the Project as may be determined from time-to-time.  As of the
date hereof, Tenant’s Pro-Rata Share is 4.2% (6,400 square feet in the Premises
divided by 152,373 gross leaseable floor area in the Project).  If Landlord
shall hereafter increase or decrease the gross leaseable floor area in the
Project or the gross leaseable area in the Premises shall hereafter increase or
decrease, then Tenant’s Pro-Rata Share shall be adjusted to reflect such change.
 By way of illustration, if Landlord were to add 1,000 square feet of gross
leaseable floor area to the Project (other than the Demised Premises) Tenant’s
Pro-Rata Share would be reduced to 4.17% or 6,400 divided by 1,000 plus 152,373
or 6,400/153,373 For purposes of this paragraph, Tenant’s Pro-Rata Share shall
never exceed (5.5%). Tenant’s Pro-Rata share of Operating Costs at time of
execution of this Lease is estimated by Landlord to be $2.50 per square foot per
annum.  Tenant’s Pro-Rata Share of Taxes at time of execution of this Lease is
estimated by Landlord to be $1.91 per square foot per annum.




(j)

“Zoning” means that the Premises on the Property are currently zoned and allow
for the exclusive use and services to be provided by Tenant with parking
sufficient to satisfy the Ordinances of the County of Genesee and Township of
Flint, including the exclusive use of an outside patio for the sale of food and
alcoholic beverages.





3










1.2

Gender; Singular and Plural.  Whenever in this Lease words, including pronouns,
are used in the masculine, they shall be read in the feminine or neuter whenever
they would so apply and vice versa, and words in this Lease that are singular
shall be read as plural whenever the latter would so apply and vice versa.







ARTICLE 2




Demise of Premises; Possession




2.1

Demise of Premises; Term.




(a)

Landlord leases the Premises to Tenant, and Tenant hires the Premises from
Landlord, on the terms and subject to the conditions contained herein, for a
term of Ten  (10) years, commencing One Hundred and Eighty (180) days after
possession is delivered to Tenant with Landlord’s Work (as hereinafter defined)
substantially completed for purposes of commencing Tenant buildout or when
Tenant opens its doors for business, whichever is earlier (the “Commencement
Date”), and ending One Hundred Twenty (120) months later (the “Termination
Date”), unless sooner terminated as provided herein (the “Term”).  If Tenant is
not in default under the terms of this Lease upon the exercise of such right or
the commencement of operation term and is then operating the Premises for
business to the general public, Tenant shall have the option of extending this
Lease for three (3) additional five (5) year terms, under the same terms and
conditions herein, conditioned upon Tenant providing Landlord written notice one
hundred eighty (180) days prior to the Termination Date of the initial and each
subsequent Lease Term.




(b)

The exterior walls and roof of the Premises and the area beneath the Premises
are not demised hereunder, and the use thereof together with the right to
locate, both vertically and horizontally, install, maintain, use, repair and
replace pipes, utility lines, ducts, conduits, flues, refrigerant lines, drains,
sprinkler mains and valves, access panels, wires and structural elements leading
through the Premises serving other parts of the Project, is hereby reserved unto
Landlord upon prior notice.  Landlord shall use all reasonable efforts to make
all such installations and perform all work related thereto so as to minimize
any unreasonable interference with or interruption of the business operations of
Tenant as provided herein.




2.2

Use of Premises.




(a)

Tenant shall use and occupy the Premises for the purposes of a Buffalo Wild
Wing’s Restaurant, and for no other purpose without Landlord’s prior written
consent (which shall not be unreasonably withheld by Landlord).  So long as
Tenant is not in default under this Lease beyond any applicable cure period
expressly provided for in this Lease, subsequent to the date of this Lease
Landlord shall not lease another space in the Project for the operation of (i) a
sports themed restaurant; or (ii) a restaurant and/or bar that primarily serves
chicken wings with two or more sauces as a dominant menu item over other menu
items.  Tenant acknowledges that its exclusive is subject to existing tenant
leases and other existing agreements at the Project as of the date hereof.  In
the event of a breach by Landlord of the foregoing restriction and if such other





4







space in the Project continues to be used in violation of the foregoing
restriction for a period of sixty (60) days after written notice from Tenant,
Tenant shall have the right to pay reduced Base Rent in the amount of the lesser
of (A) five (5%) percent of Gross Sales (as defined on Schedule 2.2) or (B)
fifty (50%) percent of Base Rent until such other space ceases to be used in
violation of the foregoing restriction.  Landlord shall work with diligence and
in good faith to cure such violation.  If such violation thereafter continues
for twelve (12) months, Tenant shall elect by written notice to Landlord within
thirty (30) days after the expiration of such twelve (12) month period to either
(i) terminate this Lease or (ii) resume paying full Base Rent under this Lease.
 Notwithstanding the foregoing, the restriction and provisions set forth in the
previous two (2) sentences shall not be applicable:  (a) with respect to any
period during which Tenant: (i) is not operating its business in the Premises as
a Buffalo Wild Wings Restaurant; (b) with respect to any assignment of any lease
dated prior to the date of this Lease; (c) with respect to any subletting of
premises subject to a lease dated prior to the date of this Lease; (d) with
respect to any extension or renewal of any lease with any tenant (including
assignees and subtenants) under a lease dated prior to the date of this Lease;
or (e) with respect to any new lease with any tenant (including assignees and
subtenants) whose tenancy is pursuant to a lease dated prior to the date of this
Lease.  In no event shall Tenant have the right, as a result of Landlord’s
breach of the foregoing restriction, to damages or to injunctive relief or to
withhold rent or have rent or other charges abated hereunder.




(b)

Tenant shall not use the Premises, or permit the Premises to be used, in a
manner that constitutes a violation of any applicable law, order, ordinance, or
regulation nor shall Tenant commit any waste in the Premises, or permit anything
to be done on the Premises that creates a nuisance.




(c)

Landlord agrees: (i) that Tenant’s permitted use shall include, subject to
applicable laws, the right to use an outside patio area as depicted on Exhibit A
attached hereto for its customers and guests exclusively providing full service
sale of alcoholic beverages and food in connection with the operation of a
Buffalo Wild Wings Restaurant; (ii) that the sound and video systems to be used
by Tenant on the interior of the Premises shall be permitted and will not
unreasonably disrupt other tenants and provided that such systems are the
standard provided by the Franchisor for the operation of a typical Buffalo Wild
Wings restaurant in compliance with Tenant’s Franchise requirements as such are
in effect from time to time; and (iii) Tenant may install four (4) small
satellite dishes placed upon the roof of the Premises in inconspicuous locations
or such number as complies with the current Buffalo Wild Wings Franchisor
requirements (provided any satellite dishes no longer in use shall be promptly
removed by Tenant), subject to the following:  (i) applicable governmental laws;
(ii) the right of Landlord to approve Tenant’s plans and specifications therefor
and to supervise any roof penetrations; (iii) compliance with the conditions of
any roof bond or warranty maintained by Landlord on the Premises;
(iv) Landlord’s right to designate the location of the satellite dishes; (v) the
satellite dishes shall not be visible from the parking areas of the Project; and
(vi) the satellite dishes shall be used solely in connection with the business
conducted in the Premises.  Landlord and Tenant shall cooperate and work
together so as to insure that the satellite dishes are installed in accordance
with the terms of this Lease.  Tenant will warrant all roof penetrations.  The
standard of Tenant’s operations shall be the standard provided by the Franchisor
for





5







operation of a typical Buffalo Wild Wings restaurant in compliance with the
Tenant’s Franchise requirements as such is in effect from time-to-time.

 

(d)

Landlord also agrees to the following Tenant requirements:




(i)

Tenant shall have the right to incorporate the standard Buffalo Wild Wings Gen.
4.1 Trade Dress to the exterior of the Premises with associated signage and
awnings and the right to make future Trade Dress and interior alterations as
required by Tenant’s Franchisor.  Landlord will cooperate to obtain all
approvals from the Township of Flint.

 

(ii)

The Landlord will provide adequate parking and handicap spaces as shown on the
site plan (projected total spaces: 125).  All parking is open, but restricted to
Project tenants, employees and customers. The four (4) parking spaces designated
on the site plan attached hereto as Exhibit A-1 as “carry-out reserved parking
spaces” shall be designated as reserved parking to serve Tenant’s customers.
 Landlord after notice from Tenant shall use reasonable efforts to prevent other
Project tenants and occupants from using such spaces.  Tenant shall, however,
have no right to enforce the exclusive right to use such parking spaces against
other tenants or occupants of the Project.  The cross-hatched parking, as shown
on the proposed site plan, shall be identified as a “No Build Zone.”  




(iii)

Landlord shall provide Tenant with a staging area for two (2) eight (8) yard
dumpsters for the exclusive use of the restaurant.  




(iv)

Landlord shall permit Tenant to install a grease rendering container as may be
required for restaurant use.  (Tenant to provide Grease Trap.)




(v)

Landlord shall permit Tenant exclusive use of an outdoor patio area depicted in
the site plan for a seating area and bar area (as permitted by local laws and
regulations) for full-service food, beverage, including alcoholic beverage,
service.  




(e)

This Lease is contingent upon: (i) Building plans being approved by the Township
of Flint; and (ii) Tenant obtaining a State Liquor License and all governmental
approvals for a full bar, i.e. beer, wine and liquor license, with permits
allowing Tenant to serve food, beverages, and alcoholic beverages on the patio;
(iii) Landlord’s and Tenant’s Franchisor’s approval of all plans within one
hundred eighty (180) days from the date of execution of the Lease by Landlord
and Tenant.  This Lease is also contingent upon Landlord providing Tenant with a
commitment for a Tenant’s Leasehold Policy in the amount of the Tenant’s
Improvements, and providing Tenant with copies of all building and use
restrictions, easements and reciprocal easements; and any association documents,
including bylaws and articles, which





6







shall be provided within thirty (30) days of execution of the Lease by Landlord
and Tenant; and Tenant’s satisfaction with such documents, covenants, and
restrictions.




In the event that any of these contingencies are not satisfied to the
satisfaction of Tenant, then Tenant, in its discretion, may terminate this Lease
upon written notice to Landlord.




It is recognized that the contingencies are for the sole benefit of the Tenant
and may be waived, in writing, by Tenant.  In the event that Tenant does not
terminate this Lease within one hundred eighty (180) days after the date of this
Lease, Tenant shall be deemed to have waived such contingencies.




(f)

If Hobby Lobby (or a replacement national tenant occupying at least sixty
percent (60%) of Major A as depicted on Exhibit A-1 attached hereto) is not open
for business at the Project on the Commencement Date, then Tenant shall remain
obligated to open on the Commencement Date provided, however, Tenant shall pay
reduced Base Rent in the amount of the lesser of (A) five (5%) percent of Gross
Sales or (B) fifty (50%) percent of Base Rent until Hobby Lobby or a replacement
national tenant occupying at least sixty (60%) percent of Major A open for
business at the Project.  If Hobby Lobby or a replacement national tenant
occupying at least sixty (60%) percent of Major A fail to open for business at
the Project within twenty-four (24) months thereafter, then Tenant shall elect
by written notice to Landlord within thirty (30) days after the end of said 24
month period to either (i) terminate this Lease or (ii) resume paying full Base
Rent under this Lease.




2.3

Possession.




(a)

Subject to Section 13.17 hereof, Landlord shall deliver possession of the
Premises to Tenant within one hundred fifty (150) days after Tenant has
satisfied or waived the contingencies set forth in Section 2.2(e).  If, subject
to Section 13.17 hereof, Landlord shall fail to deliver the Premises to Tenant
within one hundred sixty (160) days after Tenant has satisfied or waived the
contingencies set forth in Section 2.2(e) hereof, this Lease shall continue in
full force and effect, but for every day after said one hundred sixtieth (160th)
day that Landlord does not deliver possession, Tenant shall receive one (1) day
free Base Rent (which amount shall increase to two (2) days free rent after the
180th day) from the Commencement Date forward.  If, subject to Section 13.17
hereof, Landlord does not deliver possession within two hundred forty (240) days
after Tenant has satisfied or waived the contingencies set forth in Section
2.2(e) hereof, Tenant shall have the right to terminate this Lease by notice to
Landlord within fifteen (15) days after the expiration of said two hundred forty
(240) day period or Tenant shall be deemed to have waived such termination right
and Landlord shall reimburse Tenant for all reasonable out-of-pocket costs and
expenses actually incurred by Tenant, including all architectural plans,
permits, licenses, attorney fees and the cost of the Liquor License (and the
attorney fees incurred in its procurement), in an amount for all of such costs
and expenses not to exceed One Hundred Fifty Thousand Dollars ($150,000.00).
 Upon payment to Tenant there shall be transferred to Landlord the Liquor
License and this Lease shall be null and void.  If Tenant shall take possession
of any part of the Premises before the Commencement Date to expedite Tenant’s
Work upon written agreement with Landlord, such possession shall be governed by
the provisions of this Lease, except that Tenant shall not pay Landlord rent or
other charges except for utilities consumed at the Premises.  Neither the Term
nor





7







any other provision of this Lease shall be affected by Tenant’s prior occupancy,
which shall occur only with the written permission of the Landlord.   If Tenant
is given possession to commence work of any kind, such shall not be deemed that
the Tenant has taken possession of the Premises for the purposes of this Lease




(b)

Tenant’s obligation to pay Rent shall not commence until such time as Landlord
has substantially completed Landlord’s Work (as hereinafter defined) in
accordance with this Lease.




2.4

Condition of Premises; Representations.  Except as Landlord and Tenant may
otherwise agree in writing, Tenant’s acceptance of possession shall constitute
that Tenant has inspected the Premises and found them to be satisfactory at the
time of entry.  Landlord shall be responsible for all latent defects to the
Premises and structures, and for conditions which are not apparent on date of
delivery.  Landlord shall be obligated to correct any punchlist items that are
due to the fault of Landlord’s Work as provided in Section 5.1(a).  




The Landlord warrants and guarantees that the Premises will be delivered in the
condition required and is responsible for any latent defects so that Tenant may
have quiet enjoyment of the property and the exclusive use and occupancy as
provided herein.  The Landlord represents that Landlord’s Work on the Premises
will meet all applicable building codes, ordinances, laws, statutes,
regulations, and requirements, including the Americans With Disabilities Act.




2.5

Quiet Enjoyment.  Landlord covenants, represents, and agrees with Tenant that
upon Tenant’s paying the Rent and observing and performing the terms, covenants
and conditions to be performed and observed, Tenant may peaceably and quietly
enjoy the Premises hereby leased as provided herein for the exclusive use of
Tenant which are provided and allowed under the current zoning and restrictive
covenants and that parking is sufficient for such uses.  Further, Landlord
represents that Tenant’s permitted use does not violate any existing Lease.  







ARTICLE 3




Rent and Other Charges




3.1

Base Rent.




(a)

Tenant shall pay to Landlord, for the first ten (10) years, as follows:




Years 1 through 10

$9.00/sq. ft.$ 57,600.00/year

$4,800.00/month




(the “Base Rent”).  The Base Rent shall be payable in twelve (12) equal monthly
installments, commencing on the Commencement Date unless Section 2.3 above has
become applicable.

 

(b)

Each monthly installment of Base Rent shall be payable without offset, notice or
demand in advance on or before the first day of each calendar month during the
Term at such place as the Landlord shall from time to time designate.  If this
Lease commences other than





8







on the first day of a calendar month, monthly installments of Base Rent for the
first and last months of the Term shall be prorated.




(c)

If Tenant exercises its options to extend this Lease, the Base Rent shall be as
follows:




Option 1

Years 11 through 15

$10.00/sq. ft.

$64,000.00/year

$5,333.33/month




Option 2

Years 16 through 20

$11.00/sq. ft.

$70,400.00 /year

$5,866.67/month




Option 3

Years 21 through 25

$12.00/sq. ft.

$76,800.00 /year

$6,400.00/month







3.2

Taxes and Operating Costs.




(a)

As Additional Rent, Tenant shall pay to Landlord Tenant’s Pro Rata Share of
Operating Costs incurred and Taxes payable by Landlord during the Term.
 Tenant’s Operating Costs shall not exceed $2.50/square foot for the First Lease
Year.  The Operating Costs (excluding taxes, insurance, and snow removal
expenses) shall not increase by more than two percent (2%) annually during each
successive Lease Year from the Initial Lease Year, excluding taxes, insurance,
and snow removal.  Landlord will provide Tenant with a projected operating cost
budget within sixty (60) days of Lease execution by both parties.




(b)

Upon the Commencement Date, and on the first day of each succeeding calendar
month during the Term, Tenant shall pay to Landlord an amount estimated by
Landlord to be 1/12th of Tenant’s Pro-Rata Share of Operating Costs and Taxes
for the current calendar year.  Landlord shall notify Tenant of its estimate by
written notice.  Landlord may adjust such amount at any time by thirty (30) days
prior written notice on the basis of Landlord’s experience and reasonably
anticipated costs.  If the Commencement Date shall not be the first day of a
calendar month, monthly installments of such estimates shall be prorated for the
first and last months of the Term.




(c)

On or before April 30 in each calendar year, Landlord shall furnish Tenant with
a statement showing a detailed breakdown of all: (i) Operating Costs and Taxes
paid, (ii) the amount of Tenant’s Pro-Rata share thereof, and (iii) the
aggregate monthly payments made by Tenant toward Tenant’s Pro-Rata share
thereof, all for the year just past.  If Tenant’s aggregate monthly payments
toward Operating Costs and Taxes for that year are greater than Tenant’s
Pro-Rata Share of them, Tenant shall receive a credit for the excess against
those monthly estimated Operating Costs and Tax payments next becoming due to
Landlord; if said payments are less than Tenant’s Pro-Rata Share, Tenant shall
pay Landlord the difference within thirty (30) days after its receipt of
Landlord’s statement of Operating Costs and Taxes.








9







(d)

Landlord shall make its records relating to Operating Costs and Taxes for the
immediately preceding year available for Tenant’s inspection during the months
of June, July and August within ten (10) days after receiving a written request
therefor from Tenant.  Tenant shall have the right to have an independent CPA
examine the books and records and, if there is a discrepancy of more than three
(3%) percent, then Landlord shall pay any excess funds due Tenant within twenty
(20) days of receipt of such audit result, and the cost of the audit.




(e)

Tenant shall pay, before any penalty or interest attaches, all personal property
taxes levied or assessed against Tenant’s personal property and shall, upon
request, furnish to Landlord evidence of such payment.




3.3

Utilities.  The Landlord will provide the required electrical services set forth
in Article 5 and Exhibit C.  Utility services provided by Landlord shall include
water (min. 2” line), sanitary sewer (min. 4” line), electric and telephone.
 Landlord will also provide any required utility meters for the Leased Premises.
 Landlord shall bring all utilities to the premises and pay all extension and
impact charges, and provide separate meters at its sole cost and expense.
 Tenant shall connect to such utilities, at its expense, in the form of interior
tap or connection fees only.  Tenant shall pay for all water, sewer, gas, heat,
light, power, janitorial services, garbage disposal, communication service,
telephone service and other public utilities furnished to the Premises from and
after the Commencement Date.  If Landlord provides utility service, utility
payments shall be deemed additional rent under this Lease, and shall be at
competing rates and charges.  If Landlord is the provider of such utilities to
the Premises, Landlord shall only be liable for interruption of utility service
that it may furnish due to its negligence, acts, or omissions or those of its
servants, agents or contractors.




3.4

Interest on Rent.  Rent which is not paid within ten (10) days of written notice
shall bear interest from the date due until paid at a rate equal to nine (9%)
percent per annum.  The payment of such interest shall not excuse or cure any
default by Tenant under this Lease.  A late charge may be imposed by Landlord
for any rental payment of the Base Rent received after the twentieth (20th)
month in the amount of $50.00.







ARTICLE 4




Use of Common Areas




4.1

Use of Common Areas.  Landlord hereby grants to Tenant the nonexclusive right to
use the Common Areas for the purposes for which they were designed, subject to
the following conditions and the provisions of Section 6.3 hereof:




(a)

Common Areas shall be for the use of the tenants of the Project, their invitees,
and guests.




(b)

Tenant shall make no use of the Common Areas except as provided herein.








10







(c)

The Common Areas shall be operated by a Landlord in a manner that does not
unreasonably interfere with Tenant’s use and quiet enjoyment of or
ingress/egress to the Premises, or the parking provided for on the Site Plan
designated for Tenant, including reserved parking, or its visibility.




(d)

Landlord shall be responsible to operate the Common Area in accordance with a
first-class neighborhood development consistent therewith.  Any rules and
regulations must be reasonable and non-discriminatory and not change the
obligations or duties of Tenant under the Lease.




(e)

Landlord shall not use the side or rear walls of the premises or roof in a
manner that diminishes the aesthetics of the premises or Tenant’s use of such
premises.  In no event shall the obligations of Tenant be increased due to
alterations that take place subsequent to the removal of the contingency clause
in this Lease.




4.2

Maintenance and Control.  Landlord shall maintain, operate and control the
Common Areas, which constitute “Operating Costs” as referenced herein.  Landlord
shall operate the Common Area in accordance with a first-class neighborhood
development consistent therewith as set forth in Section 4.1.







ARTICLE 5




Preparation of the Premises




5.1

Landlord’s Work and Tenant’s Work.




(a)

In preparing the Premises for Tenant’s occupancy, Landlord shall, at Landlord’s
expense, perform the work as required in 5.1(C) and Exhibit C (hereinafter
sometimes referred to as “Landlord’s Work”).  All Landlord’s Work shall be fully
inspected by Tenant.  Landlord shall be responsible to correct any defects in
its original construction or latent defects which cannot be determined by
Tenant.  The Premises shall be deemed ready for Tenant’s occupancy when Landlord
has completed Landlord’s Work, subject to minor punchlist items, and the
Premises is in a condition that will allow Tenant to obtain applicable permits
so that Tenant may commence Tenant’s Work.  Tenant shall provide a punchlist of
any defects it is aware of after possession is given to Landlord which are to be
corrected by Landlord.  All warranties, guarantees given to Landlord for
construction of the Premises and buildings and improvements shall, if and to the
extent such warranties and guarantees pertain to work that Tenant is responsible
to maintain under this Lease, be provided to Tenant as a third-party beneficiary
or enforced by Landlord at the request of Tenant.  Landlord’s Work must be in
compliance with all applicable statutes, codes/ordinances, regulations, and
agreed Tenant requirements.  




(b)

Other than Landlord’s Work, alterations, improvements, additions, physical
changes or other work necessary or desirable to place the Premises in a
condition suitable for Tenant’s business purposes (“Tenant’s Work” or “Tenant
Improvements”) shall be performed in a good and workmanlike manner by or for
Tenant at Tenant’s sole cost and expense.  No construction





11







or installation by Tenant shall begin until Landlord has approved the plans
therefor, prepared in the manner and within the time periods required by the
Tenant Manual for the Project (“Tenant Manual”).  All construction shall be
substantially performed in accordance with the approved plans, unless Landlord
otherwise consents in writing.  No deviation from the final set of plans and
specifications, once approved by Landlord, shall be made by Tenant without
Landlord’s prior written consent.  Approval of the plans and specifications by
Landlord shall not constitute the assumption of any responsibility by Landlord
for their accuracy or sufficiency, and Tenant shall be solely responsible for
such matters.  Tenant shall be responsible for obtaining any approvals and
permits only for Tenant’s Work that may be necessary from Township of Flint,
and/or any other applicable governmental entity, except as set forth herein and
in Exhibit C.  Further, any delay in approval of Tenant’s plans by Landlord
shall extend all dates and requirements of Tenant.  In the event of a conflict
between this Lease and the Tenant Manual, this Lease shall govern.




(c)

The Landlord shall construct and deliver the Premises with “Standard Interior
Finish” (as defined below) to the Tenant within one hundred fifty (150) days
after the waiver or satisfaction of the contingencies set forth in
Section 2.2(e).  In conjunction with the construction of Landlord’s Work,
Landlord shall also be responsible for the payment of all building construction
permit fees, County/Township impact fees and water & sewer capacity fees (for
standard commercial retail use) for Landlord’s Work.




(d)

The Standard Interior Finish will include drywall taped to firewalls, rough-in
HVAC (45 ton HVAC Standard for Premises), concrete floor, standard sprinkler
layout, window/door storefront package (per plan), three phase 1,000 amp
electrical service (Standard for Premises) and standard utility connections
(electric, water, natural gas and sewer).  Landlord will provide plans and specs
for Standard Interior Finish work to Tenant.  Landlord agrees to make additional
improvements to the Premises as set forth herein and on Exhibit C, including the
following: (i) Landlord shall provide a cable service connection to the
Premises; and (ii) Landlord shall pay all restaurant impact fees associated with
water and sewer capacity fees for a sit-down restaurant in Flint Township.




(e)

Tenant shall hire a registered architect to prepare plans for permitting the
interior construction and build out with the Flint Township and/or Genesee
County Building Department, all subject to the reasonable approval of the
Landlord prior to the commencement of any Tenant Improvements.  At Tenant’s
request, Landlord will provide architectural CAD drawings through its project
architect.




(f)

In consideration of Tenant performing Tenant’s Work, and provided that Tenant is
not in default hereunder, Landlord shall pay to Tenant a cash construction
allowance of Thirty ($30.00) Dollars per square foot (“Tenant Improvement
Allowance”) of the Premises.  Such amount shall be paid to Tenant within 30 days
after the last to occur of: (i) the opening of the Premises for business; (ii)
the issuance of a Certificate of Acceptance by Landlord’s Architect; (iii) the
issuance of a permanent Certificate of Occupancy (or its equivalent) by the
local authorities having jurisdiction; and (iv) the receipt by Landlord of all
appropriate sworn statements and other information required to substantiate the
amounts expended by Tenant and final waivers of lien and the receipt by Landlord
of a bond or other security against construction liens actually filed reasonably
satisfactory to Landlord.  In the event this Lease shall be





12







terminated prior to the last day of the tenth lease year as a result of a Tenant
default hereunder, then upon such termination Tenant shall be required and
hereby agrees to pay Landlord an amount equal to the product obtained by
multiplying the amount of the Tenant Improvement Allowance by a fraction, the
numerator of which shall be the number of days subsequent to such date of
termination to and including the last day of the tenth lease year, and the
denominator of which shall be the number of days from the Commencement Date to
and including the last day of the tenth Lease Year.




Tenant may elect to hire their own contractor(s) to make Tenant Improvements to
the Premises with plans permitted by the Flint Township and/or Genesee County
and approved by Landlord.  Upon completion of any work by the Tenant and/or its
contractors, a release of lien(s) will be provided to the Landlord.  




(g)

Except as provided herein and in Exhibit C and this Section, Tenant shall, at
Tenant’s expense, procure permits and licenses and make all contracts necessary
for the construction of Tenant’s Work.  Tenant’s Work shall fully conform to all
applicable statutes, ordinances, regulations and codes.  Prior to commencing any
work, Tenant shall require its contractors and subcontractors to furnish
Landlord and Tenant with evidence of insurance coverage for injury to persons
and property and Worker’s Compensation.




5.2

Special Provisions Applicable to Tenant’s Work.  Tenant’s contractors shall
perform their work within the Premises only.  Tenant shall be responsible for
removal from the Premises and the Project of all trash, rubbish and surplus
materials resulting from any work being performed in the Premises.




5.3

Lien Waivers.  Tenant shall notify Landlord upon completion of Tenant’s Work in
accordance with the plans.  Simultaneously with such written notice, Tenant
shall furnish Landlord with a detailed breakdown of the cost of Tenant’s Work,
proper sworn statements and lien waivers from all persons performing work on or
supplying materials to the Premises, and a certificate of occupancy issued by
the appropriate governmental authority.




5.4

Covenant Against Liens.  Tenant shall not do any act which will in any way
encumber the title of Landlord in and to the Premises, nor shall the interest or
estate of Landlord in the Premises be in any way subject to any claim by virtue
of any act or omission of Tenant except as provided herein.  Any claim to a lien
upon the Premises arising from any act or omission of Tenant shall be valid only
against Tenant and shall in all respects be subordinate to the title and rights
of Landlord, and any person claiming through Landlord, in and to the Premises.
 Tenant shall remove any lien or encumbrance on its interest in the Premises
within thirty (30) days after it has arisen; provided, however, that Tenant may
in good faith contest any such item if it notifies Landlord in writing thereof
and posts a bond or other security with Landlord, the title company, or a court
of competent jurisdiction.











13







ARTICLE 6




Alterations




6.1

Alterations by Tenant.




(a)

Except as permitted by Article 5 or required by Section 7.1, Tenant shall not,
without the prior written consent of Landlord (which will not be unreasonably
withheld or delayed), make any alterations, improvements, additions or physical
changes (hereinafter referred to as “alterations”) to the Premises.
 Notwithstanding anything to the contrary, interior, non-structural improvements
to the Premises may be made without the Landlord’s consent; provided, however,
for purposes of this Section 6.1, changes to the mechanical, electrical and
plumbing systems shall be deemed to be structural in nature.  Tenant shall
provide Landlord with such plans and specifications as are to be undertaken.
 Changes which are required by Tenant’s Franchisor for compliance with Tenant’s
Franchise requirements shall be allowed subject only to municipal approvals and
with thirty (30) days’ prior written notice to Landlord, including exterior
changes to sign or dress and interior modifications to the television and sound
systems which may affect the mechanical and electrical systems in the Premises.




(b)

Unless Landlord otherwise provides in writing, no alterations made or installed
by Tenant (except moveable furniture, equipment and trade fixtures) shall be
removed by Tenant from the Premises at the termination of this Lease.  Instead,
all such leasehold improvements shall, when installed and permanently attached
to the freehold, become and remain the property of Landlord.  Notwithstanding
the aforegoing, so long as Tenant repairs any damage to the Premises, it is
explicitly understood and agreed that Tenant improvements such as walk-in
coolers, refrigerators, bars, booths, range hoods, make-up air fixtures, ovens,
audio and video systems, storage and display cases, furniture, shelves and
racks, business equipment and storage and display cases, may be removed by
Tenant and are not and will not be part of the Property and may be removed.
 Tenant may obtain financing on its fixtures and equipment described herein.
 Landlord and Landlord’s lender shall not have any lien or interest in such
fixtures and equipment of Tenant as provided in Section 13.7(a) hereof.
 Furthermore, Tenant shall have the right to mortgage its trade fixtures and
equipment, and Landlord agrees that it shall subordinate any lien or interest in
such trade fixtures and equipment to such financing by Tenant.




(c)

Approved Tenant alterations and those alterations otherwise permitted under
Section 6.1(a) shall be subject to the applicable provisions of Article 5 above,
as if they were “Tenant’s Work.”




6.2

Signs.  Tenant may erect, maintain and remove such signs as have been approved
in writing by Landlord, which approval shall not be unreasonably withheld.
 Landlord approves the standard Buffalo Wild Wings general 4.1 trade dress to
exterior with associated façade, signage, and awnings, subject only to municipal
approvals.  Tenant shall have the right to place signs and displays in the
window areas which are customary with Buffalo Wild Wings and which are utilized
at typical Buffalo Wild Wings locations in keeping with its approved sign
package together with temporary hiring signs, six (6) weeks prior to opening.
 Tenant, with the cooperation of Landlord, shall procure any necessary approvals
from the appropriate governmental entity.





14










6.3

Additional Construction by Landlord.  Landlord reserves the right to construct
other buildings and improvements in the Project, to enlarge or reduce the
Project, to make alterations, expansions or additions to the Project, and to
sell or lease any part of the Project for the construction thereon of buildings
which may or may not be part of the Project.  The purpose of the attached site
plan is to show the approximate location of the Premises within the Project and
Landlord reserves the right, at any time, to relocate, enlarge, reduce or
reconfigure the various buildings, parking areas and other Common Areas shown on
said site plan; provided that the location of the Premises shall not be changed.
 It is further understood and acknowledged by Tenant that Landlord shall have
the right, at its sole option, to reduce the Common Areas and change the site
plan in any manner it deems fit in order to accommodate said new buildings and
improvements without notice to or obtaining the consent of Tenant.
 Notwithstanding anything to the contrary contained herein, Landlord shall not
alter the Common Area or the buildings in the Project in a manner that would
alter Tenant’s visibility, access, egress and ingress, position, reserved
parking, number of required parking spaces, or use of the Premises and/or
outdoor patio seating area.  In addition, Tenant acknowledges that the attached
site plan creates no easement rights in the Common Areas shown thereon, but only
the right to use said areas in common with all other tenants and occupants of
the Project, as said areas may exist from time to time during the term hereof.
 Notwithstanding the foregoing or anything else to the contrary contained in
this Lease, Landlord shall not voluntarily (a) modify any of the Common Areas
depicted on the site plan attached as Exhibit A-1 as the “No Build Zone”, (b)
diminish the size of the building or change the façade of the Premises, (c)
remove Tenant’s signage, or (d) not use the side or rear walls of the premises
or roof in a manner that diminishes the aesthetics of the premises or Tenant’s
use of such premises.  Landlord reserves the right to utilize portions of the
Common Areas (outside of the “No Build Area”) for carnival type shows, rides and
entertainment, outdoor shows, displays, automobile and other product shows, the
leasing of kiosks, and such other uses which tend to attract the public.
 Further, Landlord reserves the right to utilize the lighting standards and
other areas in the parking lot for advertising purposes.




6.4

Parking Lot Lighting.  Parking lot lights shall be maintained at full
illumination at the northern end of the property for the safety and security of
Buffalo Wild Wings guest and employees during all Buffalo Wild Wings evening
hours, at no additional cost to Tenant; provided, however, the cost of such
illumination shall be included in Operating Costs.







ARTICLE 7




Repairs




7.1

Repair and Maintenance of Premises.  Except as provided in Section 7.2 below and
Section 4.2 above, Tenant shall, at its expense, keep and maintain the Premises,
and each component of the Premises, in a good and clean operating condition.
 Tenant’s obligations shall include, but not necessarily be limited to, the
replacement of broken glass and the cleaning, repair and maintenance (including
all necessary replacements) of all doors, windows, and the interior portions of
the Premises, and the heating, air conditioning, mechanical, electrical,
plumbing and sprinkler systems serving the Premises, any building security
system and all other interior non-





15







structural components.  Tenant shall not be responsible for replacement and
repair of exterior walls (excluding storefronts), floors, adjacent sidewalks,
roofs, gutters, downspouts, and structural components – whether interior or
exterior.  Furthermore, all guarantees and warranties with respect to the
maintenance obligations of Tenant under this Lease shall be made available by
Landlord to Tenant, including any warranties from contractors, materialmen,
suppliers or equipment providers.  To the extent such repairs or replacements
are not due to defect in original construction, Tenant shall maintain the
Premises as provided herein.  Tenant shall not be obligated to make any repairs
or replacements occasioned by the tortious acts or negligence of Landlord, its
agents, employees, invitees, except to the extent that Tenant is reimbursed
therefor under any policy of insurance.  Tenant shall not be responsible for
repairs or replacements or additions to systems external to the Premises unless
due to its tortious acts or negligence, or those of its contractors or
employees.  




7.2

Structural Repairs.  Landlord shall, at its expense, keep the foundation, roof,
exterior walls (excluding storefronts) and all load-bearing portions of the
Project in good repair throughout the Term.  Landlord may recover from Tenant
the cost of repairs occasioned by the negligence of Tenant, its agents,
employees, or licensees, except to the extent Landlord is reimbursed therefor
under any policy of insurance, or to the extent such are due to tortious acts or
negligence of Landlord, its servants, agents, employees or contractors.
 Landlord shall be neither liable nor responsible for any loss that may accrue
to Tenant or Tenant’s business by reason of Landlord’s actions in fulfilling its
obligations under the Lease except to the extent such is due to the tortious
acts or negligence of Landlord or its contractors, servants or employees.
 Landlord shall undertake any repairs that are its responsibilities upon thirty
(30) days prior written notice.  If there is a failure by Landlord to make such
repairs to the Premises and such are necessary in the reasonable judgment of
Tenant, and if such repairs are not completed by Landlord after thirty (30) days
notice from Tenant, Tenant may make such repairs and bill the cost of such
repairs to Landlord.  However, no notice shall be required by Tenant if there is
an emergency.  Any work undertaken by Tenant shall be payable by Landlord within
thirty (30) days of receipt of such bill, and if Landlord fails to pay such
amounts within said thirty (30) day period, such sums shall bear interest on
such amount from the date of such invoice at the rate of nine (9%) percent per
annum and Tenant shall have the right to deduct such amounts from any amounts
owed by Tenant to Landlord provided such deduction shall not exceed twenty-five
(25%) percent of monthly Base Rent.  




        ARTICLE 8




Tenant’s Covenants




8.1

Laws, Ordinances and General Conditions.




(a)

Tenant, at its expense, shall comply promptly with all applicable laws,
ordinances, orders and regulations affecting its use or occupancy of the
Premises, or any alterations it has made to the Project or the Premises.




(b)

Tenant shall pay as Additional Rent any increase in the cost of insurance on the
Project as a result of any unauthorized use of the Premises by Tenant, but such
payment shall





16







not constitute in any manner a waiver by Landlord of its right to enforce all of
the covenants and provisions of this Lease.  It is recognized that Tenant’s
proposed operation and use of the Premises shall not increase the insurance cost
on the Project.




8.2

Operation.  Tenant agrees to operate 100% of the Premises during the entire term
of this Lease unless prevented from doing so because of an event described in
Section 13.17 hereof or unless Tenant is remodeling its store in accordance with
Tenant’s Franchise requirements.  Tenant shall conduct its business at all times
in a high class and reputable manner, maintaining at all times a full staff of
employees.  Because of the difficulty or impossibility of determining Landlord’s
damages by way of loss of value of the Project because of diminished salability
or mortgageability or adverse publicity or appearance by Tenant’s action, should
Tenant (i) fail to take possession and open for business in the Premises fully
fixtured and staffed on the Commencement Date, or (ii) abandon, leave vacant or
desert the Premises, or (iii) cease operating or conducting Tenant’s business in
accordance with the terms of this Section 8.2, then and in any of such events
(hereinafter collectively referred to as “failure to do business”), Landlord
shall have the right, in addition to any and all other rights or remedies
Landlord may have under this Lease or at law or in equity, at Landlord’s option
(i) to collect not only Base Rent and all items of additional Rent herein
reserved, but also additional Rent equal to the amount of Base Rent reserved for
the period of Tenant’s failure to do business, computed at a daily rate for each
and every day or part thereof during such period, which additional rent shall be
deemed to be liquidated damages, and/or (ii) to treat such failure to do
business as a default by Tenant hereunder.  Tenant’s failure to do business as
herein required shall entitle Landlord, in addition to all other remedies
provided in this Lease, to mandatory injunctive relief.




8.3

Restaurant Operations.  Notwithstanding any other provision of this Lease:




(a)

All trash and garbage generated from the leased premises shall be stored within
the Premises and arrangements shall be made for the daily removal thereof prior
to 8:00 a.m. every morning.  Such arrangements shall be subject to Landlord’s
approval, and shall be subject to Landlord’s right to provide for the pick up
thereof as set forth in Section 8.3(d) below.  Tenant’s employees shall be
responsible for the daily removal of any trash, garbage, debris, grease or
leakage caused to any common area in connection with the removal of such trash
and garbage.




(b)

Tenant shall remove grease from all exposed surfaces of the Premises daily.
 Tenant shall not place any grease into any trash compactor, normal garbage
containers, floor drains, sink drains or toilets.  Tenant shall maintain all
grease traps on the Premises, including a daily treatment program to chemically
degrease sewer and drainage lines.  Notwithstanding the foregoing, Landlord may,
with seven (7) days’ prior notice to Tenant (except in the event of an emergency
where no notice shall be required), enter the Premises in order to inspect and
if necessary clean grease traps and drains and Tenant shall reimburse Landlord
for the costs thereof within 10 days after receipt of an invoice therefor.  Any
damage caused by Tenant’s misuse of grease traps and/or drains or its failure to
keep the same clean, all as herein provided, shall be Tenant’s responsibility
and Tenant shall reimburse Landlord for any costs incurred by Landlord as a
result thereof within 10 days after receipt of an invoice therefor.  Tenant
agrees to retain a reputable degreasing service for the Premises on a minimum
monthly





17







basis throughout the term of this Lease to clean and degrease the entire kitchen
area, ranges, cooking equipment, broilers, stoves, hoods, vents, exhaust and
blower systems, filters and flue stack in the Premises.




(c)

In the event Tenant shall fail to perform its obligations relating to the
maintenance and operation of the Premises pursuant to the terms of this Section,
upon seven (7) days’ prior written notice to Tenant (except in the event of an
emergency where no notice shall be required) and Tenant’s failure to cure such
default within such seven (7) day period, Landlord shall have the right to
perform such maintenance and to charge Tenant for its cost thereof, including a
10% administrative fee.  Upon Tenant’s failure to pay such charges within 15
days after receipt of an invoice therefor, Landlord shall have all of the rights
and remedies herein provided for the failure to pay Rent.




(d)

 If Landlord shall provide any services and/or facilities for such storage
and/or pick up (including trash compactors), then Tenant shall be obligated to
use the same and to pay Landlord or Landlord’s contractor for such services
and/or facilities within 10 days after being billed therefor.  If Landlord
directs that a particular contractor provide any such services and/or
facilities, Tenant shall use such contractor and, upon Landlord’s request, enter
into an agreement with such contractor for such services and/or facilities.  




8.4

Financial Statements.  Upon Landlord’s written request in connection with a
sale, financing or joint venture transaction regarding the Project, Tenant shall
promptly furnish Landlord financial statements reflecting Tenant’s and any
Guarantor’s current financial condition.  Landlord shall not release to any
third party any such nonpublic financial information Tenant gives Landlord,
except: (a) if required by law or in any judicial proceeding, provided that
Landlord has given Tenant reasonable notice of such requirement, if feasible; or
(b) to Landlord’s attorneys, joint venture partners, accountants and other bona
fide consultants or advisers and prospective lenders, sellers and joint venture
partners on the Project.  Landlord shall require any party to which Landlord
provides information permitted by this Section to maintain the confidentiality
of such information as required by this Section pursuant to an agreement
reasonably approved by Tenant.







ARTICLE 9




Landlord’s Covenants




9.1

Representations.  Landlord covenants, agrees, and warrants that it will not
lease space to any use that is an adult bookstore, peep show, or x-rated movie.
 Landlord covenants, represents, and warrants to Tenant, as an inducement to
enter into this Lease, that Tenant’s use of the Leased Premises for a Buffalo
Wild Wings restaurant with outdoor patio seating is not in violation or breach
of the terms, covenants or conditions of any leases, easements, or restrictions
encumbering the Premises, nor does Tenant’s use, approved Signage Package, or
storefront design require permission or the approval from any other tenant.




9.2

Intentionally Deleted.








18







9.3

It is expressly understood and agreed that Landlord shall use reasonable efforts
to cause any work to be done by it in a manner that does not unreasonably
interfere with Tenant’s business and operation of Tenant’s business.
 Furthermore, no work that is undertaken by Landlord shall unreasonably
interfere with Tenant’s signage or the operation of satellite dishes.  Nothing
shall be done below the surface of the ground which unreasonably interferes with
Tenant’s use or enjoyment of the premises, or above the building or roof which
shall have such effect.  Landlord shall be responsible to permit and make the
necessary changes and alterations to the building as are set forth herein and in
Exhibit C, Landlord’s Work, in accordance with permitted plans submitted to and
approved by Flint Township and Genesee County.  




9.4

Landlord represents and warrants to Tenant that there is sufficient parking for
Tenant in conformity with the Township Ordinances.  Further, it is a condition
of this Lease that Landlord obtain all parking variances necessary to assure
Tenant’s business use under the Lease.  Landlord agrees to provide four (4)
reserved parking spaces to Tenant in accordance with Section 2.2(d)(ii) hereof.







ARTICLE 10




Damage to Premises; Eminent Domain; Indemnity; Insurance




10.1

Destruction, Fire or Other Cause.




(a)

Subject to the provisions of Subsection 10.l(b) below, if the Premises shall be
rendered untenable by fire or other casualty, Landlord shall restore the
Premises (excluding Tenant’s trade fixtures and improvements) and make them
tenable as soon as possible.  Rent shall abate (i) during the period of
untenability in proportion to the area of the Premises rendered untenable (which
may include the entire Premises if Tenant is unable to operate its restaurant)
and (ii) for ninety (90) days after its delivery to Tenant in a repaired
condition by Landlord [or such shorter period of time as it shall take for
Tenant to re-open the Premises for business to the general public] to allow
Tenant to refixture the Premises.  If such restoration shall not be completed
within one hundred eighty (180) days of date of the casualty, Tenant shall be
entitled to terminate this Lease in its sole discretion.  Landlord shall advise
Tenant within thirty (30) days of any casualty whether Landlord can rebuild the
Premises within such period of time.  Tenant shall have the right to extend such
period of time for rebuilding by written notice to Landlord from time-to-time.
 Landlord shall use reasonable efforts to provide in any future financing
documents that Landlord shall have the right to rebuild the Project in
connection with an insurable casualty using Landlord’s insurance proceeds.




(b)

If the Premises, or the building that the Premises are a part, shall be so
damaged by fire or other casualty that demolition or substantial reconstruction
(more than forty (40%) percent of their initial cost) is required during the
last year of any Lease Term or Extended Lease Term, unless Tenant elects to
extend the Lease Term by exercise of an Option Right, then Landlord or Tenant
may terminate this Lease by notifying the other party of such termination within
thirty (30) days after the date of such damage.  Rent shall be prorated to the
date of such a termination.  If Tenant extends the Lease Term, Landlord must
rebuild as required herein.





19










(c)

Tenant shall immediately notify Landlord of the occurrence of a fire or other
casualty at the Premises and shall, at its expense, restore or replace its
personal property, fixtures and tenant improvements.  There shall be no
abatement of Rent during any delay caused by the failure of Tenant to complete
its restoration and repair work unless due to acts or omissions of Landlord.




10.2

Eminent Domain.  If the whole of the Premises shall be taken by any public
authority under the power of eminent domain, or by deed in lieu thereof, then
the term of this Lease shall cease as of the day possession shall be taken by
such public authority and the Rent shall be paid up to that day with a
proportionate refund by Landlord of such rent as may have been paid in advance
for a period subsequent to the date of the taking.  If all or any part of the
Premises or if more than twenty percent (20%) of the parking area shall be taken
or condemned by any competent authority for any public use or purpose or if as
the result of a taking, a least one entrance for egress or ingress does not
exist with the Required Access Area depicted on the Site Plan, the Term shall,
at the sole option of Tenant, end as of the day prior to the date of any actual
taking.  If the Premises may not reasonably be used for the purpose contemplated
by the Lease following any taking, Tenant, in its discretion, may terminate this
Lease.  If more than 50% of the building in which the Premises are located or
more than 50% of the Premises shall be taken under power of eminent domain,
Landlord may, by written notice to Tenant delivered on or before the date of
surrendering possession to the public authority, terminate this Lease.  All
damages awarded for such taking, whether for the whole or a part of the
Premises, shall belong to and be the property of Landlord whether such damages
shall be awarded as compensation for diminution in value to the leasehold or to
the fee of the Premises, provided that Landlord shall not be entitled to the
funds awarded to Tenant for depreciation to or cost of removal of Tenant’s stock
and fixtures, moving expenses or business interruption or as may otherwise be
permitted under applicable law.  If not terminated by Tenant this Lease shall
otherwise remain in full force and effect without apportionment to Tenant of any
portion of the award or damages made solely to Landlord and Landlord shall make
the necessary repairs and alterations to the extent of any award to be received
by Landlord.  Notwithstanding the aforegoing, Tenant may apply for and seek its
own separate award for a taking as provided herein and at law provided that such
separate award shall not diminish the amount of Landlord’s award.  In the event
of a termination pursuant to this Section 10.2, Rent shall be apportioned to the
date of such taking.  Landlord shall attempt to provide in existing and future
financing documents that it may receive condemnation proceeds with a right to
rebuild as provided under this Lease.

 

10.3

Indemnification; Tenant’s Property.




(a)

   Tenant hereby indemnifies, defends, and holds Landlord, its officers,
partners, directors, and employees harmless from and against any and all claims,
demands, liabilities, costs, expenses, and damages, including attorney’s fees
incurred by Landlord, arising from: (i) the negligence or willful misconduct of
Tenant or its agents, contractors, employees, servants or entity conducting
business on the Premises; (ii) any material breach or default by Tenant of this
Lease; (iii) the breach of Tenant’s covenants, representations, and warranties
or (iv) any occurrence in, upon, or at the Premises.  For the purpose hereof,
the Premises shall include the outdoor patio seating area, the service areas
adjoining the Premises and the loading platform area





20







allocated to the use of Tenant.  In the event any action or proceeding shall be
brought against Landlord, its officers, partners, directors, or employees by
reason of any such claim, Tenant shall defend Landlord at Tenant’s sole cost and
expense.  Tenant shall also indemnify, defend, and hold Landlord, its servants,
agents, employees, officers, and directors harmless from any and all claims,
demands, costs, expenses, damages, and all attorney fees incurred or that arise
from any and all claims arising from or attributable to any hazardous materials
or conditions or release on the Premises that occurs during the Lease Term which
are caused by the negligence or intentional acts of Tenant, its servants,
agents, employees or contractors.  




(b)

Landlord hereby indemnifies, defends, and holds Tenant, its officers, partners,
directors, and employees harmless from and against any and all claims, demands,
liabilities, costs, expenses, and damages, including attorney’s fees incurred by
Tenant, arising from: (i) the negligence or willful misconduct of Landlord or
its agents, contractors or employees; (ii) any material breach or default by
Landlord of this Lease; (iii) the breach of Landlord’s covenants,
representations, and warranties or (iv) any occurrence in or upon the common
areas of the Project.  In the event any action or proceeding shall be brought
against Tenant, its officers, partners, directors, or employees by reason of any
such claim, Landlord shall defend Tenant at Landlord’s sole cost and expense.
 Landlord shall also indemnify, defend, and hold Tenant, its servants, agents,
employees, officers, and directors harmless from any and all claims, demands,
costs, expenses, damages, and all attorney fees incurred or that arise from any
cause of action related to the Premises that accrued prior to the delivery of
possession of the Premises to Tenant by any third parties or from acts or
omissions of others, and from any and all claims arising from or attributable to
any hazardous materials or conditions or release on the Premises that exist
prior to the date of delivery of the Premises to Tenant; or occurs during the
Lease Term which are caused by the negligence or intentional acts of Landlord,
its servants, agents, employees or contractors.




(c)

Tenant shall maintain an all risk policy of insurance for injury to persons and
property and, in addition, all plate glass upon or appurtenant to the Premises,
to the extent of their replacement cost, which policy of insurance shall contain
a clause or endorsement under which the insurer waives, or permits the waiver by
Tenant, of rights of subrogation against Landlord, and its agents, employees,
customers, invitees, guests, or licensees, with respect to losses payable under
such policy.  Landlord and Tenant shall provide waivers of subrogation for
claims covered by any policies of insurance, notwithstanding that such damage
may result from the negligence or fault of the other, or its agents, employees,
customers, invitees, guests, or licensees.  Any deductible amount included in
such policy shall be treated as though it were recoverable under the policy.




10.4

Insurance.  By this section, and by the applicable portions of Section 10.3
above, Landlord and Tenant intend that the risk of loss or damages as described
shall be borne by responsible insurance carriers to the extent provided.




(a)

Landlord shall, during the entire term hereof, carry insurance for fire and
special extended coverage (as determined by Landlord) insuring the improvements
located within the Project, including the Premises and all appurtenances thereto
(except merchandise, trade fixtures, furnishings, equipment, plate glass and
personal property, such as signs, wall coverings, carpeting and drapes), for the
full insurable value thereof (with deductibles determined solely by





21







Landlord), such insurance coverage to include the improvements provided by
Landlord and Tenant (except those items which Tenant is required to insure
pursuant to Section 10.3 hereof), and such insurance coverage may include rental
insurance.  The cost of the premiums for all such insurance and the expenses
incurred by Landlord relative to insurance appraisals, adjusters and reasonable
insurance consultants’ and attorneys’ fees in connection therewith shall be
included in the Operating Costs.  Such policies shall include a waiver of
subrogation clause or endorsement similar to that required of Tenant in Section
10.3(c) above.




(b)

Landlord’s shall maintain a policy of commercial general liability insurance
with a minimum single limit of liability of not less than One Million Dollars
per occurrence and coverages for completed operations, contractual liability,
and indemnification.  Such policy shall name Tenant as an additional insured
against all claims, demands, or actions for injury, death, property damage, or
occasioned by acts or omissions of Landlord in the Common Areas.




(c)

Tenant shall maintain workers’ compensation insurance covering all of their
respective employees to at least the statutory limit set forth under Michigan
law, and a policy of commercial general liability insurance in an amount at
least equal to One Million Dollars ($1,000,000.00) single limit coverage for
property damage, bodily injury or death.  Such policies of general public
liability insurance shall name Landlord as additional insured.  




(d)

Tenant’s and Landlord’s policies shall provide by endorsement or otherwise that
such insurance may not be canceled, terminated, amended, or modified for any
reason whatsoever, except upon thirty (30) days’ prior written notice to the
other.  Prior to the time such workers’ compensation and commercial general
liability insurance is first required to be carried by Tenant and Landlord and,
thereafter, at least fifteen (15) days prior to the expiration of any such
policy, Tenant and Landlord shall deliver to the other either duplicate
originals of the aforesaid policies or a certificate evidencing such insurance
coverage.  If a certificate is provided, it shall contain a statement
substantially in the form of the immediately preceding sentence.







ARTICLE 11




Default and Remedies; Termination and Surrender




11.1

Landlord’s Remedies.  If Tenant shall fail to make any payment of any Rent due
hereunder within ten (10) days of its due date, or if Tenant shall fail to
perform any of the other covenants or conditions which Tenant is required to
observe and perform under this Lease for a period of thirty (30) days following
written notice of such failure, or if the interest of Tenant in this Lease shall
be levied upon under execution and not removed or stayed within thirty (30)
days, or if any petition shall be filed by or against Tenant in a court of
bankruptcy which is not removed within forty-five (45) days, or if Tenant shall
be declared insolvent according to law, or make an assignment for the benefit of
creditors or petition for or enter into an arrangement, or if Tenant shall
abandon or vacate the Premises during the Term of this Lease, then Landlord may,
but need not, treat the occurrence of any one or more of the foregoing events as
a default under this Lease, and thereupon may, at its option, with notice and
demand to Tenant as required by law, have the following-described remedies in
addition to other rights and remedies provided at law or in equity;





22







provided, however, if Tenant has expeditiously undertaken, and is attempting to
cure a non-monetary default and continuously proceeding to that goal, then the
cure period shall be extended to sixty (60) days if it is capable of being cured
within that period:




(a)

Terminate Tenant’s right of possession and repossess the Premises in a district
court summary proceeding action and without terminating this Lease, in which
case Landlord shall use good faith efforts to relet the Premises for such rent
and upon such business terms as shall be reasonably acceptable to Landlord;
provided, however, (i) Landlord shall not be obligated to relet the Premises to
a tenant that is not consistent with a first-class retail shopping center,
(ii) Landlord shall not be obligated to relet the Premises to a tenant whose use
of the Premises would violate Landlord’s mortgage agreement with its mortgagee
or the use restrictions set forth in this Lease, (iii)  Landlord shall not be
obligated to relet the Premises ahead of similar vacant space in the Project,
and (iv) Landlord shall not be obligated to subdivide the Premises or lease
portions thereof.  During any period that Landlord is unable to relet the
Premises, then Tenant shall pay to Landlord the amount due to be paid by Tenant
as such rent becomes due under the Lease without acceleration as provided
herein.  If the Premises are relet and a sufficient sum shall not be realized
from the reletting, after payment of all costs and expenses of such repairs and
the expense of such reletting and the collection of rent occurring therefrom, to
satisfy the Rent herein provided to be paid during the remainder of the initial
Term (and any options previously exercised by Tenant), Tenant shall satisfy and
pay any such deficiency as and when such rent becomes due under the Lease.
 Tenant agrees that Landlord may file suit to recover sums falling due under the
terms of this paragraph from time to time and that any suit or recovery of any
portion due Landlord hereunder shall be no defense to any subsequent action
brought for any amount not theretofore reduced to judgment in favor of Landlord.
 Any election of Landlord upon an event of uncured default after written notice
must be proceeded with all notices and appropriate requirements as provided by
law.




11.2

Termination; Surrender of Possession.




(a)

Upon the expiration or termination of this Lease, whether by lapse of time,
operation of law, or pursuant to the provisions of this Lease, Tenant shall:




(i)

Deliver the Premises in the condition required under the Lease (other than as
contemplated by Section 7.1 above), ordinary wear and tear excepted and damage
covered by insurance, remove all of its personal property and trade fixtures
from the Premises and the Project and repair any damage caused by such removal;




(ii)

Surrender possession of the Premises to Landlord; and




(iii)

Upon the request of Landlord, at Tenant’s cost and expense, remove from the
exterior and interior of the Premises and the Project all signs, symbols and
trademarks which are connected with or associated specifically with Tenant’s
business and repair any damages to the Premises caused by the signs or their
removal.




(b)

If Tenant shall fail or refuse to deliver the Premises as hereinabove provided,
Landlord may do so and recover its costs from Tenant for so doing.  If Tenant
shall fail or refuse to





23







comply with Tenant’s duty to remove all personal property and trade fixtures
from the Premises within twenty (20) days from the expiration or termination of
this Lease, the parties hereto agree and stipulate that Landlord may, at its
election, treat such failure as if Tenant has abandoned such property.  In such
event, Landlord may keep or remove, store, discard, or otherwise dispose of all
or any part of such property in any manner that Landlord shall choose without
incurring liability to Tenant or to any other person or entity subject to the
rights of Tenant’s lender provided Landlord has been given reasonable prior
notice of such lender in accordance with Section 13.1 hereof.  Should Tenant or
its lender with respect to the fixtures and equipment fail to remove such
property within twenty (20) days after a termination or expiration of the Lease
or as agreed upon, then Landlord shall be relieved of any further
responsibility.




11.3

Holding Over.  If Tenant shall remain in possession of the Premises, or any part
thereof, Tenant shall pay Landlord one and a half (1½) times the amount of Rent
which would have been due for a like period of occupancy during the preceding
month of the Lease Term hereof.  The provisions of this clause shall not operate
as a waiver by Landlord of any right it may otherwise have.  However, Tenant’s
right to remove its equipment and fixtures shall be governed as set forth above
even if the Lease ceases.




11.4

Assignment and Subletting.  Tenant shall not, without the prior written consent
of Landlord, which shall not be unreasonably withheld, delayed or conditioned,
assign this Lease; sublet the Premises or any part thereof; or permit the use of
the premises by any party other than Tenant and its employees.  The sale,
issuance or transfer of any voting capital stock of Tenant or any voting capital
stock of any corporate entity which directly or indirectly controls Tenant (if
Tenant or any such controlling corporate entity is a corporation the stock of
which is not traded on the New York Stock Exchange, NASDAQ or the American Stock
Exchange), or any interests in any non-corporate entity which directly or
indirectly controls Tenant which results in a change in the direct or indirect
voting control of Tenant shall be deemed to be an assignment of this Lease
within the meaning of this Section 11.4.  Notwithstanding the foregoing, Tenant
may assign this Lease or sublet the Premises to a holding company or subsidiary
company of the Tenant, a franchisee, the acquirer of a majority of the Tenant’s
other locations or a similar merger transaction where a majority of Tenant’s
other locations are being acquired or a lending institution in connection with a
financing of Tenant’s business, without the prior consent of the Landlord.  Such
assignment or subletting shall not alter Tenant’s responsibility to Landlord
under this Lease.  Further, Tenant shall have the right without such Consent to
assign the Lease to Landlord’s Franchisor pursuant to Appendix C attached.
 Landlord agrees to accept rent from the Tenant, its assignee or subtenant.  In
the event Tenant shall request the consent of Landlord to any assignment or
subletting, then Tenant shall pay Landlord’s reasonable attorneys’ fees and
processing fees incurred in connection therewith, in an amount not to exceed One
Thousand and 00/100 Dollars ($1,000.00) for each such request.  




11.5

Bankruptcy.




(a)

If following the filing of a petition by or against Tenant in a bankruptcy
court, Landlord shall not be permitted to terminate this Lease as hereinabove
provided because of the provisions of Title 11 of the United States Code
relating to Bankruptcy, as amended (the “Bankruptcy Code”), then Tenant
(including Tenant as Debtor-in-Possession) or any trustee for





24







Tenant agrees to promptly petition the bankruptcy court, to assume or reject
this Lease in accordance with the Bankruptcy Code.  




(b)

Tenant or any trustee for Tenant may only assume this Lease if (i) it cures or
provides adequate assurance that the trustee will promptly cure any default
hereunder, (ii) it compensates or provides adequate assurance that the Tenant
will promptly compensate Landlord for any actual pecuniary loss to Landlord
resulting from Tenant’s default, (iii) it provides adequate assurance of future
performance under this Lease by Tenant, and (iv) it satisfies all other
requirements of the Bankruptcy Code.  In no event after the assumption of this
Lease by Tenant, or any trustee for Tenant, shall any then-existing default
remain uncured for a period in excess of thirty (30) days.  Adequate assurance
of future performance of this Lease shall include, without limitation, adequate
assurance: (i) of the source of Rent required to be paid by Tenant hereunder;
and (ii) that assumption or permitted assignment of this Lease will not breach
any provision hereunder.




In the event of any conflict, the Bankruptcy Code shall control.




11.6

Remedies Cumulative.




(a)

The failure of either party to enforce any covenant or condition of this Lease
shall not be deemed a waiver thereof or of the right of either party to enforce
each and every covenant and condition of this Lease.  No provision of this Lease
shall be deemed to have been waived unless such waiver shall be in writing and
signed by the person against whom the waiver is claimed.




(b)

All rights and remedies of Landlord under this Lease shall be cumulative, and
none shall exclude any other rights or remedies allowed by law.




11.7

Expenses of Enforcement; Performance by Landlord.




(a)

The losing party shall pay all reasonable attorneys’ fees and expenses incurred
by the winning party in enforcing any provision of this Lease.




(b)

If Tenant shall fail to perform any of its obligations hereunder, Landlord may,
upon thirty (30) days prior written notice to Tenant (or without notice in the
event of an emergency), perform such obligations if such is not commenced and
completed within the time provided.  If Landlord incurs any costs in connection
therewith, they shall be paid by Tenant upon twenty (20) days written demand
with interest thereon from date of the payment at a rate equal to nine (9%)
percent per annum.   








25







ARTICLE 12




Access to Premises




12.1

Access to Premises.  Landlord shall have the right, upon reasonable prior
notice, to enter upon the Premises at all reasonable business hours for the
purpose of inspecting them or making such repairs or alterations as it is
obligated to make under the terms of this Lease or which Landlord may elect to
perform, following Tenant’s failure to do so.  Repairs shall be made, and
alterations as are the requirement of Landlord, in such a manner that they do
not unreasonably interfere with Tenant’s operation of the premises or its quiet
enjoyment.  Repairs by either Landlord or Tenant on behalf of the other shall be
made in a manner only upon prior notice and only if the other party fails to
undertake such repairs that are its obligations upon notice as provided in
Paragraph 9.3.




In no event may Landlord enter the premises without prior notice to Tenant
unless there is an absolute emergency.




Throughout the Term, Landlord shall have the right to enter the Premises at
reasonable hours on reasonable notice for the purpose of showing them to
prospective purchasers or mortgagees and, during the last six months of the
Term, to prospective tenants; however, such shall be in a manner that does not
unreasonably interfere with the operation of the business and shall not include
entry into the kitchen and other areas if such entry would be a violation of
health codes or would create a hazard in the operation of the business.




If Tenant is not present to open and permit an entry into the Premises, Landlord
or Landlord’s agents may enter the same whenever such entry may be reasonably
necessary in event of an emergency to protect life or property.  In no event
shall the obligations of Tenant hereunder be affected by any such entry.




ARTICLE 13




Miscellaneous




13.1

Notices.




All notices, bills or statements required hereunder shall be in writing and
shall be deemed to have been given if either delivered personally or mailed by
certified or registered mail, return receipt requested or sent by recognized
overnight delivery service (provided that such service is able to provide
evidence of receipt or refusal of delivery), to the parties at their addresses
as set forth below.  The addresses specified for notices herein may from time to
time be changed by the written notice of one party to the other.  Notices shall
be deemed to have been given upon receipt (or refusal to receive).




Landlord:

Ramco-Gershenson Properties, L.P.

31500 Northwestern Highway, Suite 300

Farmington Hills, MI 48334





26










Tenant:

AMC Flint, Inc.

Attn: T. Michael Ansley

21751 W. Eleven Mile Rd., Suite 208

Southfield, MI  48076




Copy to:

Robert A. Jacobs, Esq.

Jackier Gould, P.C.

121 West Long Lake Road, Suite 200

Bloomfield Hills, MI  48304-2719




13.2

Effect of Submission.  The submission by Landlord of the within Lease for
execution by Tenant shall confer no rights nor impose any obligations, including
brokerage obligations, on any party unless both Landlord and Tenant shall have
executed this Lease and duplicate originals thereof shall have been delivered to
the respective parties.  If Tenant executes this Lease and submits it to
Landlord, such submission shall constitute an offer to Lease, which shall be
irrevocable for thirty (30) days.




13.3

Litigation.  Landlord and Tenant do hereby waive trial by jury in any action,
proceeding or counterclaim brought by either against the other upon any matters
whatsoever arising out of or in any way connected with this Lease, Tenant’s use
or occupancy of the Premises, or any claim or injury or damage or both.  It is
further mutually agreed that if Landlord commences any summary proceeding for
nonpayment of any Rent, Tenant will not interpose any counterclaim in any such
proceeding (unless it is a compulsory counterclaim); provided, however, that the
foregoing shall not constitute a waiver of Tenant’s right to bring a separate
action for any claim Tenant may have.




13.4

Governing Law; Invalidation.  This Lease shall be governed by and construed in
accordance with the laws of the State of Michigan that are applied to leases
made and to be performed in that state.  The invalidation of one or more terms
of this Lease shall not affect the validity of the remaining terms.




13.5

Headings.  The headings contained herein are for convenience only and shall not
be used to define, explain, modify or aid in the interpretation or construction
of the contents hereof.




13.6

Amendment.  This Lease represents the entire agreement between the parties. No
oral or written, prior or contemporaneous agreements shall have any force or
effect, and this Lease may not be amended, altered or modified unless done so by
means of a written instrument signed by both parties.




13.7

Subordination; Attornment; Estoppel Certificate.




(a)

This Lease shall, at the sole option of Landlord or its lenders, be subject and
subordinate to the interest of the holders of any notes secured by mortgages on
the Project or the Premises, now or in the future, and to all ground or
underlying leases and to all renewals, modifications, consolidations,
replacements and extensions thereof.  While the provisions of this





27







section are self-executing, Tenant shall execute such documents as may be
reasonably required by Landlord or any mortgagee to affirm or give notice of
such subordination. In turn for such execution of documents, Tenant shall be
entitled to receive a satisfactory non-disturbance agreement from each such
lender whereby the lender agrees to recognize Tenant’s rights under this Lease
following foreclosure or event of a deed in lieu of foreclosure, so long as
Tenant is not in default hereunder.  Furthermore, it is recognized that Tenant
shall finance its equipment and fixtures, including bars, ovens, refrigerators,
walk-in coolers, range hoods, entertainment equipment including video and
acoustical equipment, and that such do not form part of the leasehold premises
and are fixtures of Tenant, and are subject to the security interest by Tenant’s
lender and shall not be subordinated to Landlord and any Mortgages of Landlord.




 

(b)

At the request of Landlord, Tenant shall within ten (10) days deliver to
Landlord, or anyone designated by Landlord, a certificate stating and certifying
as of its date (i) the date to which Rent and other charges under this Lease
have been paid; (ii) whether or not there are then existing any setoffs or
defenses against the enforcement of any of the agreements, terms, covenants or
conditions hereof on the part of Tenant to be performed or complied with (and,
if so, specifying the same); (iii) if such be true, that this Lease is
unmodified and in full force and effect and that Landlord is not in default
under any provision of this Lease (or if modified, setting forth all
modifications, and if Landlord is in default, setting forth the exact nature of
such default); and (iv) such other information as Landlord may reasonably
request in connection with the Landlord-Tenant relationship established by this
Lease.  Landlord agrees to deliver the same required statement to Tenant and
anyone designated by Tenant within the same time and manner. Further, Tenant
will agree to attorn to any lender or subsequent purchaser of Landlord provided
that such lender or subsequent purchaser agrees not to disturb Tenant’s quiet
enjoyment and to recognize Tenant’s rights under the Lease if Tenant is not in
default beyond any applicable cure period expressly provided for in this Lease.




(c)

Tenant agrees to give any Mortgagee(s), by registered mail, a copy of any notice
of default served upon the Landlord, provided that prior to such notice, Tenant
has been notified, in writing (by way of Notice of Assignment of Rents and
Leases, or otherwise), of the address of such Mortgagee(s).  Tenant further
agrees that if Landlord shall have failed to cure such default within the time
provided for in this Lease, then the Mortgagee(s) shall have an additional 30
days within which to cure such default or if such default cannot be cured within
that time, then such additional time as may be necessary if within such 30 days,
any Mortgagee has commenced and is diligently pursuing the remedies necessary to
cure such default (including, but not limited to, commencement of foreclosure
proceedings, if necessary, to effect such cure), in which event this Lease shall
not be terminated while such remedies are being so diligently pursued.




13.8

Light or Air Rights.  No rights to light or air over any property, whether
belonging to Landlord or any other person, are granted to Tenant under this
Lease.




13.9

Successors and Assigns.  The covenants, conditions, and agreements contained in
this Lease shall bind and inure to the benefit of Landlord and Tenant and,
except to the extent prohibited by Section 11.4 above, their respective
successors and assigns.








28







13.10

Covenants and Conditions.  All covenants and conditions contained in this Lease
are independent of one another.  All of the covenants of Tenant contained herein
shall, at the option of Landlord, be construed as both covenants and conditions.




13.11

Sale or Transfer of Project or Premises.  Upon any sale or transfer, including
any transfer by operation of law, of the Project or the Premises, Landlord shall
be relieved of all subsequent obligations and liabilities under this Lease but
not prior liabilities or obligations.




13.12

Accord and Satisfaction.  No payment by Tenant or receipt by Landlord of a
lesser amount than the monthly rent herein stipulated shall be deemed to be
other than on account of the earliest stipulated rent, nor shall any endorsement
or statement on any check or any letter accompanying any check or payment as
rent be deemed in accord and satisfaction, and Landlord shall accept such check
or payment without prejudice to Landlord’s right to recover the balance of such
rent or to pursue any other remedy in this Lease as provided.




13.13

Brokers.  Tenant represents and warrants that it has dealt with no broker in
connection with this Lease other than Howard Schwartz Commercial Real Estate,
LLC.    Landlord shall pay a commission to Howard Schwartz Commercial Real
Estate, LLC, pursuant to a separate listing agreement saving Tenant harmless.
 Landlord warrants to the Tenant that they have not been contacted by, nor have
they engaged any other broker or sales agent in connection with this
transaction.  Each party does hereby indemnify and hold the other harmless from
any claim for commission on this transaction arising through said party,
contrary to the foregoing warranties.




13.14

 Liability Joint and Several.  If Tenant is more than one person, each of their
obligations under this Lease shall be joint and several.




13.15

Recording.  Tenant shall not record this Lease, but may record a Memorandum of
this Lease.




13.16

Liability of Landlord.  If Landlord shall fail to perform any covenant, term or
condition of this Lease upon Landlord’s part to be performed, and if as a
consequence of such default Tenant shall recover a money judgment against
Landlord, such judgment shall be satisfied only out of the proceeds of sale
received upon execution of such judgment and levied thereon against the right,
title and interest of Landlord in the Project and out of rents or other income
from such property receivable by Landlord, or out of the consideration received
by Landlord from the sale or other disposition of all or any part of Landlord’s
right, title and interest in the Project, and neither Landlord nor the general
partner or any of the other partners comprising the partnership which is the
Landlord herein, nor any shareholder, trustee, officer, employee or agent
thereof, shall be liable for any deficiency.




13.17

Force Majeure.  Whenever a day is appointed herein on which, or a period of time
is appointed within which, either party hereto is required to do or complete any
act, matter, or thing, the time for doing or completion thereof shall be
extended by a period of time equal to the number of days on or during which such
party is prevented from, or is unreasonably interfered with, the doing or
completion of such act, matter, or thing as a result of strikes, lock-outs,





29







embargoes, unavailability of labor or materials, wars, insurrection, rebellions,
declarations of national emergencies, acts of God, weather conditions, inability
to obtain necessary building permits or governmental approvals, or other causes
beyond such party’s reasonable control.  The provisions of this Section shall
not operate to excuse Tenant from prompt payment of rent or any other payments
required by the terms of this Lease.













(Signatures follow on next page)





30







IN WITNESS WHEREOF, this Lease has been executed as of the day and year first
above written.




WITNESSES:

LANDLORD:




RAMCO-GERSHENSON PROPERTIES, L.P.




By:

Ramco-Gershenson Properties Trust,

a Maryland real estate investment trust

Its General Partner







By:




Its:




and




By:  




Its:  







STATE OF

)

)

COUNTY OF

)




This instrument was acknowledged before me on _______________, 2008, by
____________________________, who is the ___________________________________ of
Ramco-Gershenson Properties Trust, a Maryland real estate investment trust, the
general partner of Ramco-Gershenson Properties, L.P., a Delaware limited
partnership, on behalf of said limited partnership.




      Notary Public, State of Michigan,     County

My Commission Expires:  

Acting in the County of








31










STATE OF

)

)

COUNTY OF

)




This instrument was acknowledged before me on _______________, 2008, by
____________________________, who is the ___________________________________ of
Ramco-Gershenson Properties Trust, a Maryland real estate investment trust, the
general partner of Ramco-Gershenson Properties, L.P., a Delaware limited
partnership, on behalf of said limited partnership.




      Notary Public, State of Michigan,     County

My Commission Expires:  

Acting in the County of

















32










TENANT:




AMC FLINT, INC.







By:

       T. Michael Ansley

Its:   Managing Member

     







STATE OF

)

)

COUNTY OF

)







The foregoing instrument was acknowledged before me this _____ day of
_____________, 2008 by T. Michael Ansley, Managing Member of AMC Flint, Inc., a
Michigan corporation, on behalf of said corporation.




      Notary Public, State of Michigan,     County

My Commission Expires:  

Acting in the County of
















Exhibit A

Depiction of Premises

Exhibit A-1

Site Plan of Project

Exhibit B

Legal Description of Property

Exhibit C

Plans and Specifications for Landlord’s Work

and Additional Landlord’s Work

Exhibit D-1

Tenant’s Work

Exhibit D-2

Guaranty








33





